     Case 2:20-cv-00051-KJM-DB Document 10 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA DAVIS BLAND,                               No. 2:20-cv-0051 KJM DB P
12                      Plaintiff,
13          v.                                         ORDER
14   JON A. MESSINGER, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.

18   § 1983. Plaintiff claims his Eighth Amendment rights were violated because defendants used

19   excessive force against him. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 7, 2020, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                      1
     Case 2:20-cv-00051-KJM-DB Document 10 Filed 04/24/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed February 7, 2020, are adopted in full;
 5          2. Plaintiff’s motion for injunctive relief (ECF No. 5) is denied; and
 6          3. This matter is referred back to the assigned magistrate judge for all further pretrial
 7   proceedings.
 8   DATED: April 23, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
